In an action, inter alia, to recover damages for breach of a lease, the defendants appeal from a judgment of the Supreme Court, Suffolk County (Newmark, J.), entered July 29, 1996, which, upon a jury verdict on the issue of punitive damages, is in favor of the plaintiffs and against them in the principal sum of $100,000.
Ordered that the judgment is affirmed, with costs.
Having failed to take exception to the court’s charge on the ground that it was unconstitutional insofar as it gave the jury unlimited discretion in determining the amount of punitive damages, the defendants’ contention in this regard is unpreserved for appellate review (see, CPLR 4110-b; De Long v County of Erie, 60 NY2d 296; Morrissey v City of New York, 221 AD2d 607; see also, Figueroa v Waldbaum’s Inc., 222 AD2d 483). In any event, the jury was properly instructed on the assessment of punitive damages (see, Pacific Mut. Life Ins. Co. v Haslip, 499 US 1; PJI 2:278). Furthermore, under the circumstances of this case, the punitive award was not excessive *547inasmuch as it “hearts] some reasonable relation to the harm done and the flagrancy of the conduct causing it” (Rupert v Sellers, 48 AD2d 265, 269; see, Suffolk Sports Ctr. v Belli Constr. Corp., 212 AD2d 241).
The defendants’ remaining contentions lack merit. Bracken, J. P., Copertino, Santucci and McGinity, JJ., concur.